 THE ELYRIA TELEPHONE COMPANY491tions as an integrated part of a larger, interstate enterprise consistingof several companies, all of which constitute a single employer, we findthat it would not effectuate the policies of the Act to assert jurisdictionin this case .3OrderIT IS HEREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissed.'Toledo;Service Parking Company,96 NLRB 263.THE ELYRIA TELEPHONE COMPANYandCOMMUNICATIONS WORKERSOF AMERICA,CIO, PETITIONER.Case No. 8-RC-1263.August 5,1953Supplemental Decision,Amended Description of Unit, andCertification of RepresentativesOn September 13, 1951, the Board issued its Decision and Directionof Election herein 1 in a unit composed generally of all the Employer'semployees, excluding, among others, the service assistants, who werefound to be supervisors.On October 2, 1951, the Petitioner filed apetition for further testimony and reconsideration of the Board'sexclusion of the service assistants.The Employer, by letter of October8, 1951, objected to the Petitioner's petition.On October 9, 1951, theBoard denied the Petitioner's request without prejudice to the serviceassistants voting subject to challenge.Subsequently, on October 10, 1951, an election by secret ballot wasconducted under the direction and supervision of the Regional Directorfor the Eighth Region among the employees of the Employer in theunit found appropriate by the Board in its decision.Upon completionof the election, a tally of ballots was furnished the parties.The tallyshows that, of the approximately 110 eligible voters, 98 cast ballots,of which 60 were cast for the Petitioner, 26 against, and 12 werechallenged.2On October 12, 1951, the Employer filed an objection to the electionon the grounds that the service assistants, whom the Board had foundto be supervisors, organized and were the leaders of the Petitioner, andthat such conduct by its supervisors interfered with the election.Thereafter, in accordance with the Board's Rules and Regulations, theRegional Director conducted an investigation and, on December 10,196 NLRB 162.2 The challenged ballots were cast by service assistants.100 NLRB No. 81. 492DECISIONSOF NATIONALLABOR RELATIONS BOARD1951,issuedand duly served upon the parties a report on objections,in which he recommended that a hearing be held to determine : Thesupervisory status of the service assistants; the nature and extent oftheir activities on behalf of the Petitioner; and any conduct of theEmployer tending to show condonation of the serviceassistants' unionactivities.The Employer timely filed a brief in the nature of excep-tions to the Regional Director's report and recommendations.ThePetitioner, by letter of December 12, 1951, concurred in the RegionalDirector's recommendations.Subsequently, on February 15, 1952, the Board issued its orderdirecting that a hearing be held to resolve the issues raised by theobjections, including (1) the supervisory status of the serviceassist-ants,(2) the extent of the service assistants' union activities, and (3)the Employer's condonation of such activities.The Board furtherordered that the hearingofficerdesignated for the purpose of conduct-ing the hearing prepare and cause to be served upon the parties areport containing resolutions of the credibility of witnesses, findingsof fact, and recommendations to the Board as to the disposition ofsaidobjections.Pursuant to the Board's direction, a hearing was held in Elyria,Ohio, from March 11 through 13, 1952, before Bernard Marcus, hear-ing officer.Both the Petitioner and the Employer appeared and par-ticipated.On May 23, 1952, thehearing officerissued and had servedupon the parties his report on objections to election. In his report,the hearing officer found that the Employer, by failing to take timelyaction to dissipate the serviceassistants'activities before the election,in effect waived any right to have the election set aside because of theseactivities, and recommended that the objections be overruled.Hefurther found that the service assistants are not supervisors and recom-mended that the Board certify the Petitioner in the unit previouslyfound appropriate, but including the serviceassistants.Thereafterthe Employer filed timely objections to the hearing officer's report,and the Petitioner submitted a brief in support of thehearing officer'srecommendations.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].The Board has reviewed the rulings made by the hearing officer atthe hearing and finds that no prejudicial error was committed.3Therulings arehereby affirmed.The Board has considered the hearingofficer's report, the Employer's objections, 'the Petitioner's brief, and3 The Employer asserts, in its objections to the hearing officer'sreport, that thehearing officer demonstrated hostility to the Employer at the hearing.However, carefulexamination of the record fails to reveal any conduct by the hearing officer to supportthe Employer's allegation. THE ELYRIATELEPHONE COMPANY493the entire record in this case, and hereby adopts the findings,4 and rec-ommendations of the hearing officer with the following modification :For the reasons fully set forth in the hearing officer's report, andupon the entire record now before us, we find, as did the hearing officer,that the service assistants neither are vested with, nor exercise, super-visory authority within the meaning of the Act and, accordingly, thatthey are not supervisors. In view of this determination, we find,unlike the hearing officer, that it is unnecessary to pass upon whetherthe activities of the service assistants on behalf of the Petitioner werecondoned by the Employer.As the service assistants are not supervisors, we shall include them inthe unit found appropriate in our original Decision and Direction ofElection, and shall order that the unit description be amended accord-ingly.Also, in view of the service assistants' nonsupervisory status,we find that the Employer's objections to the election, based on theirunion activities, are without merit and the objections are herebyoverruled .5The tally of ballots shows that the Petitioner has secured a majorityof the valid votes castsWe shall, therefore, certify the Petitioneras the bargaining representative of the employees in the unit hereinfound appropriate.Amended Description of UnitIT IS HEREBY ORDEREDthat the unit description be, and it hereby is,amended to read as follows :All employees of the Employer, including office and clerical em-ployees, service assistants, and the LaGrange agency personnel, butexcluding professional employees, confidential employees, guards, thecontract agent at the LaGrange agency exchange, and all other super-visors asdefined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.Certification of RepresentativesIT ISHEREBY CERTIFIEDthat Communications Workers of America,CIO1 has been designated and selected by a majority of the employees4 The hearing officer inadvertently found that the operators'maximum earnings are$1 rather than$1.02, per hour.This inadvertency affects neither the hearing officer'sultimate conclusions,nor our concurrence therein.GThe Employer's contention that the election should be set aside because of a sub-stantial turnover of personnel in the traffic department and the proposed addition ofequipment which would increase the number of operators from approximately 49 at thetime of the election in September 1951 to approximately 75, is clearly without merit. SeeS.H. Kress & Company,88 NLRB 292, enforced 194 F. 2d 444 (C. A 6) ; cf.Goodall Com-pany,80 NLRB 562.As the challenged ballots will not affect the results of the election,we will not orderthem opened and counted. 494DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Employer in the unit herein found appropriate by the Board,as their representative for the purposes of collectivebargaining andthat, pursuant to Section 0 (a) of the Act, the said organization is theexclusive representative of all employees in such unit, for the purposesof collective bargaining, with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.CAYEYMANUFACTURING CO., INC.andCONFEDERACION GENERAL DETRABAJADORES DE PUERTO RICOCAYEYMANUFACTURING CO., INC.andCONFEDERACION GENERAL DETRABAJADORES DE PUERTO Rico(CIO).Cases Nos.24-CA-79 and24-RC-44.August 6,1952Decision and OrderOn January 15, 1952, Trial Examiner Ralph Winkler 1 issued hisIntermediate Report in the above-entitled consolidated proceedingsfinding that the Respondent had engaged in and was engaging incertain unfair labor practices, and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.He also recom-mended that the election held on October 17, 1950, among the Re-spondent's employees be set aside.The Trial Examiner also foundthat the Respondent had not engaged in certain other alleged unfairlabor practices and recommended that the complaint be dismissed as.to them.Thereafter, the General Counsel filed exceptions and a sup-porting brief.The Board L has reviewed the rulings of Trial Examiner MacCullenmade at the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief and the entire record in thecase and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following modification :The Trial Examiner found that Supervisor Roquet by standing at awindow in the Respondent's plant and taking notes during a rally ofthe Union held on a public street fronting on the Respondent's prem-ises did not engage in unlawful surveillance.We do not agree.1 As Trial Examiner MacCullen,before whom the hearing was held,had become unavail-able forfurther participationin the case,the ChiefTrial Examiner designated Mr. Winklerto prepare the Intermediate Report in the above-entitled consolidated proceedings.Pursuant to the provisions of Section 8 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel.[Members Houston, Murdock, and Styles].100 NLRB No. 83.